Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 17, 2016

                                       No. 04-16-00065-CV

                                Hugo Xavier DE LOS SANTOS,
                                          Appellant

                                                 v.

                        COMMISSION FOR LAWYER DISCIPLINE,
                                     Appellee

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-20086
                           Honorable Tonya Parker, Judge Presiding


                                          ORDER
       The appellant’s brief was originally due to be filed on May 4, 2016. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief by forty-five
days to June 20, 2016. On June 16, 2016, the appellant filed an unopposed motion requesting an
additional sixty-day extension of time to file the brief until August 19, 2016, for a total extension
of 105 days. The appellant’s second motion explains that damage to his home during severe
storms interfered with his ability to complete the brief. The motion is GRANTED. THIS IS
THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE GRANTED.
The Appellant’s brief must be filed by August 19, 2016.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court